Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 17, 2019

                                     No. 04-19-00422-CV

                        IN THE INTEREST OF A.M.L., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01252
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        In this accelerated appeal, the reporter’s record was due on July 1, 2019. See TEX. R.
APP. P. 35.1(b). After we granted a first motion for extension of time to file the reporter’s
record, the record was due on July 11, 2019. After the extended due date, court reporter Elva G.
Chapa filed a second notification of late record. She requested an extension of time to file the
reporter’s record until July 18, 2019.
        The request is GRANTED; the record is due on July 18, 2019. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court